 WESTINGHOUSE ELECTRIC CORPORATION133Westinghouse Electric CorporationandBuffalo Section, West-.inghouse Engineers Association,Engineers and Scientists ofAmerica, Petitioner.Case No. 3-RC-1634.March 11, 1959SUPPLEMENTAL DECISION, ORDER, AND AMENDEDDIRECTION OF ELECTIONOn May 28, 1956, the National Labor Relations Board issued aDecision and Direction of Election in this case,' in which it directedan election in a unit comprised of 233 professional and 9 nonpro-fessional employees.Thereafter, an election was held, and thePetitioner was certified as the collective-bargaining representativeof the employees in said unit.The Petitioner, however, brought a suit in the United States Dis-trict Court for the District of Columbia,2 in which it maintainedthat the Board had exceeded its statutory power by including theprofessional employees, without their consent, in a unit with non-professional employees, and prayed that the Board's action be set:aside.On December 18, 1956, the District Court granted the motionand issued an order which provided in part as follows :3.Defendants, their officers, agents, servants, employees andattorneys, and all persons in active concert or participationwith them who receive actual notice of this order, shall: (a)set aside and vacate the Decision and Direction of Election inCase No. 3-RC-1634, dated May 28, 1956, to the extent thatitdetermines that a unit for collective bargaining purposesmay include both professional and non-professional employeesin the same unit without affording the professional employeesan opportunity to vote on whether or not they desire to beincluded in the same unit with non-professional employees;(b) set aside and vacate the election conducted on June 14,1956, in Case No. 3-RC-1634; (c) set aside and vacate the cer-tification of representatives issued on June 21, 1956, in CaseNo. 3-RC-1634; and (d) further process the petition filed inCase No. 3-RC-1634 in accordance with customary procedures,provided that a unit including both the professional employeesin that case and non-professional employees shall not be foundappropriate for purposes of collective bargaining, unless theprofessional employees are afforded an opportunity to voteon whether or not they desire to be included in the same unitwith non-professional employees.Thereafter, this judgment was affirmed by the Court of Appealsfor the District of Columbia 3 and the Supreme Court of the United1115 NLRB 1420.'William Dyne,etc. v.Boyd S.Leedom,148 F. Supp. 597.'Boyd S. Leedom v. WilliamKyne, etc.,249 F. 2d 490.123 NLRB No. 22. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDStates.4We shall, therefore, set aside and vacate the originaldirection of election, the election, and the certification in this case,and reconsider the matter in accord with these rulings.As the Board stated in the original Decision and Direction ofElection, none of the parties disputed the appropriateness of a unitof professional employees, nor the professional status of the em-ployees in all the categories named in the Petitioner's amendedpetition.Dispute arose, however, over the unit placement of theemployees in five additional categories : the Intervenor maintainedthat they all had professional status and should be included; thePetitioner maintained that none of them were professional employeesas defined in Section 2(12) of the Act, and, therefore, they shouldall be excluded; and the Employer sought the inclusion of fourof the five categories on the basis of their close integration in the.plant's engineering operations.The Board found that the employ-ees in all five disputed categories failed to meet the standards forprofessional status established by Section 2(12) of the Act.While the Board included certain of the nonprofessionals in the-same unit with the professionals, a prerequisite for our doing so,now would be first to conduct separate elections among the profes-sionals and the nonprofessionals in the unit heretofore found appro-priate, which could be done only on the basis of a finding that thenonprofessionals could themselves constitute a separate appropriate.unit.However, we cannot make such a finding because neitherthe Petitioner nor the Intervenor seeks establishment of a separateunit comprised of any or all of these nonprofessional categories,.and the issue of the appropriateness of a separate nonprofessionalunit was not fully litigated.Accordingly, we shall direct an elec-tion in a unit of the professional employees only, which unit wefind to be appropriate.We find that the following employees at the Employer's Cheek-towaga, New York, plant constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section.9(b) of the Act: All professional employees, including the cate-gories of engineer assistant, engineer associate, engineer, engineersenior, engineer fellow, manufacturing engineer, manufacturing engi-neer senior, plant layout engineer, methods engineer (formerly timeand motion analyst), and purchasing engineer, but excluding allother employees, guards, and supervisors as defined in the Act.[The Board set aside and vacated the direction of election datedMay 28, 1956, the election conducted on June 14, 1956, and the cer-tification of representatives issued on June 21, 1956.][Text of Direction of Election omitted from publication.]4Boyd S. Leedom v. William Kyue, etc.,358 U.S. 184.